UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6664


FRED FREEMAN,

                Plaintiff – Appellant,

          v.

NURSE DERRICK, Director of Nursing; WARDEN HAGAN; KEN LONG,
Grievance Coordinator; JOHN DOE, of Anderson County Court,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; COMMISSIONER
OZMINT, for South Carolina Department of Corrections;
DOCTOR OLIVENCIA; DIRECTOR FLUDD, Food Service; DOCTOR
BYRNE; WARDEN COHEN; DOCTOR ALLEWINE; LINDA DUNLAP; WARDEN
TALOR,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:09-cv-01102-DCN-BM)


Submitted:   September 28, 2010             Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Fred Freeman, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Fred    Freeman    seeks   to   appeal    the   district   court’s

order affirming the recommendation of the magistrate judge and

dismissing all but two defendants in Freeman’s 42 U.S.C. § 1983

(2006) action.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen     v.    Beneficial   Indus.   Loan   Corp.,   337   U.S.   541,

545-46 (1949).        The order Freeman seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.               We

deny Freeman’s motion to remand.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                      3